Citation Nr: 1715343	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a skin disability.

2.  Entitlement to an initial, compensable rating for hepatitis C.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008, June 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2014, the Board issued a decision granting service connection for diabetes mellitus and denying the service-connection claim for hepatitis B.  The Board also remanded the service-connection claims for skin disability and acquired psychiatric disability, as well as claims for increased initial rating for hepatitis C and for a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

In a July 2016 rating decision, the AOJ granted service connection for psychiatric disorder characterized as adjustment disorder with mixed anxiety and depressed mood.  As this represents a full grant of the matter previously on appeal, it is no longer before the Board.

The remaining claims have since returned to the Board for the purpose of appellate disposition.

In September 2013, the Veteran testified during a hearing before a Veterans Law Judge at the RO who is no longer employed at the Board. A transcript of the hearing is of record.  In a February 2017, the Veteran was provided an opportunity to have another Board hearing and was instructed to respond within 30 days if he desired a hearing before a different judge.  To date, no response has been received.  Accordingly, the Board will proceed with a decision on this matter.
The Board acknowledges that the Veteran has been awarded a combined 100 percent rating for the entire appeal period; however, the matter of entitlement to a TDIU remains on appeal for the entire appeal period.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Accordingly, the Board will address whether entitlement to a TDIU is warranted.

The matter of service connection for a skin disability is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


FINDINGS OF FACT

1. The Veteran's hepatitis C is not manifested by intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during a 12-month period.  

2.  As a 100 percent combined schedular rating has been assigned prior to August 4, 2015, and a 100 percent rating for bilateral transmetatarsal amputation in effect from August 4, 2015, the matter of entitlement to a TDIU rating is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2016). 

2.  The claim for a TDIU is dismissed. 38 C.F.R. § 4.16(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, with respect to the claim for increased initial rating, such notice is unnecessary.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required).  Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claim for an increased initial rating.

In regard to the claim for TDIU, in a November 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim. The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the above letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims. Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any outstanding evidence that is relevant to the claim being decided herein.  

In addition, the Veteran was afforded a VA examinations to assess the severity of his service-connected hepatitis C, including most recently in September 2015, pursuant to the Board's January 2014 remand instructions.  The Veteran was also afforded various examinations in 2015 to determine the impact of his service-connected disabilities on his ability to work.  As the examinations include consideration of the Veteran's history, and were based on review of the Veteran's symptoms and complaints, they are adequate for adjudication purposes.  Moreover, VA has complied with the Board's remand instructions in this regard. See Stegall v. West, 11 Vet. App. 268, 271 (1998).



For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal herein decided are thus ready to be considered on the merits.

II.  Increased Rating

The Veteran also contends that he is entitled to a compensable rating for his service-connected hepatitis C.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's hepatitis C is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  

Under this Diagnostic Code, a 0 percent rating is warranted for nonsymptomatic hepatitis C.

A 10 percent rating for hepatitis C contemplates intermittent fatigue, malaise and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.  

The next higher rating, 20 percent, requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication, or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The schedule indicates at Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7345 and under a diagnostic code for sequelae.  38 C.F.R. §§ 4.14, 4.115, Diagnostic Code 7354.

The schedule further indicates at Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.115, Diagnostic Code 7354.

On VA examination in January 2012, the examiner indicated that continuous medication was not required for control of a liver condition.  He did not have any signs or symptoms attributable to chronic or infectious liver disease, including fatigue, malaise, weight loss or anorexia.  He did not have any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the liver condition during the past 12 months.  The Veteran did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  The examiner diagnosed hepatitis C and indicated that the disability did not impact the Veteran's ability to work.

During the Veteran's September 2013 Board hearing, he stated that he did not know if he had any symptoms of hepatitis C, because he did not know what the manifestations of hepatitis C included.

On VA examination in September 2015, the Veteran reported that he had no current treatment for hepatitis.  He was followed at the VA Medical Center in Miami for routine care.  He denied any current symptoms.

The examiner noted that continuous medication for control of the Veteran's liver was not required.  He had no signs or symptoms attributable to chronic or infectious liver disease.  He had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver condition during the past 12 months.  He had no signs or symptoms attributable to cirrhosis of the liver.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were indicated.

The examiner diagnosed hepatitis C and found that the disability did not impact the Veteran's ability to work.

Various VA and private treatment records document diagnosis of hepatitis C; however, there is no reference to related symptoms, complaints or treatment.

In sum, the record reflect no symptoms or treatment for hepatitis C. Intermittent fatigue, malaise and anorexia has not been demonstrated, nor have incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during any 12 month period relevant to the appeal.  
Accordingly, on this record, an initial compensable rating for hepatitis C is not warranted.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran has been assigned a 100 percent combined evaluations for his service-connected disabilities.  This evaluation fully contemplates the combined impact of his service-connected disabilities, and referral for extraschedular consideration is not warranted.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's hepatitis C, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that an initial compensable rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan, 573 F.3d at 1287.

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shoes that the Veteran is service connected for diabetic nephropathy associated with diabetes mellitus (rated as 60 percent disabling), adjustment disorder with mixed anxiety and depressed mood (50 percent) transmetatarsal amputation, left foot (40 percent from November 2007 to August 2015), left eye diabetic retinopathy (30 percent), diabetes mellitus (20 percent), peripheral neuropathy of the left lower extremity (10 percent), hepatitis C (noncompensable), and diabetic skin ulcers of the legs (noncompensable).  A 100 percent combined evaluation has been in effect since November 2007.

In addition, a 100 percent rating for transmetatarsal amputation of the bilateral feet has been in effect from August 2015.

As indicated above, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley, 22 Vet. App. at 293-94.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2016).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute. 38 U.S.C.A. § 1114 (s); Bradley, 22 Vet. App. at 290. 

SSA records reflect that the Veteran was found to be disabled as of April 2004.  Severe impairments including an amputated left great toe, diabetes mellitus, tremors, and an affective disorder were indicated.  It was noted that the Veteran previously worked as a bakery supervisor.

On his VA Form 21-8940 received in August 2015, the Veteran reported that he last worked in September 2003 as a bakery supervisor.  He noted that he was precluded from employment due to his service-connected diabetes mellitus, nephropathy, retinopathy, and neuropathy.

The record does not show-nor does the Veteran claim-that a sole disability is productive of unemployability.  

As noted above, the Veteran's service-connected hepatitis C has not been manifested by any symptomatology or found to affect his employment.

In addition, the Veteran has been afforded various VA examinations to evaluate the severity of the Veteran's service-connected disabilities and their impact on his ability to work.

A September 2015 VA kidney (nephrology) examination the examiner indicated that the Veteran's diabetic nephropathy was productive of recurrent proteinuria but did not impact work and did not impair activities of daily living.

On VA peripheral nerves examination in September 2015, the examiner determined that the Veteran's service-connected peripheral neuropathy impaired ability to stand or sit for prolonged periods of time.  The Veteran reported symptoms of pain, numbness, and mild weakness causing imbalance of the lower extremity. 

Examination for diabetes in October 2015 includes the examiner's opinion that the disability affected his ability to work, in that the Veteran's diabetes was uncontrolled and he had several episodes of hypoglycemia that did not require emergency treatment or hospitalization.  As for his skin ulcers, they caused mild to moderate pain, and the Veteran was unable to stand for prolonged periods of time.
On diabetic retinopathy examination in October 2015, the examiner determined that the condition had been stable since initial evaluation and did not impact the Veteran's ability to work.

The October 2015 VA psychiatric examiner determined that the Veteran's service-connected psychiatric disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily; total occupational impairment was not found.

On VA examination in February 2016 related to the amputation of the bilateral forefoot proximal to the metatarsal bones, the Veteran reported that he quit working in 2003 as a result of his toes and other conditions.  He stated that he had been working as a supervisor in a bakery and had to do a lot of standing and walking.  The Veteran used bilateral custom-made shoes.  The examiner found that the condition affected the Veteran's ability to work, in that he had been not been as steady since undergoing bilateral transmetatarsal amputations compared to prior to amputation.  He was more likely to fall, and had difficulty with lifting items from the floor because of impaired balance from a lack of toes.  Based on this, the examiner found that the Veteran would be limited to light duty sedentary work.

In sum, the record reflects that combined effect of more than one of the Veteran's service-connected disabilities renders the Veteran unemployable.  In addition, the Veteran has reported that his various health conditions have precluded his employment, but has not identified a single disability that alone causes unemployability.  Thus, a TDIU is moot.  See Bradley, supra.

The Board has considered the 2015 VA examiner's finding  Veteran's service-connected bilateral transmetatarsal amputations have rendered him incapable of physical employment, and acknowledges that the Veteran's past work history indicates that his previous employment as a bakery supervisor involved some amount of standing, walking, and physical labor.  However, this disability was rated as 40 percent disabling for the period prior to August 4, 2015.  Accordingly, as this service-connected disability is not rated as 60 percent or more for this period, a TDIU based upon this single disability is not warranted.

For the period from August 4, 2015, a 100 percent total disability rating has been in effect for bilateral transmetatarsal amputations.  A TDIU from August 4, 2015, based upon bilateral transmetatarsal amputations forward is rendered moot because as TDIU may only be considered, by regulation, "where the schedular rating is less than total." 38 C.F.R. § 4.14(a).

As such, there remain no allegations of error of fact or law for appellate consideration, the Board has no jurisdiction to review this appeal for the issue of entitlement to TDIU, and it is dismissed in this regard. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.


ORDER

Entitlement to an initial, compensable rating for hepatitis C is denied.

Entitlement to a TDIU is dismissed.


REMAND

The Board's review of the record reveals that additional development on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   

During the Veteran's September 2013 Board hearing, the Veteran reported that he began experiencing problems with his skin in 1968.  He indicated that he had been using different creams for the past 40 years, including one with Sulphur ink.  After discharge, he purchased the skin cream himself over-the-counter.  He reported that he saw a dermatologist, Dr. B.  He indicated that he had to use medication twice a day to keep his skin moist-otherwise the skin cracked, scaled, and started to itch and get sores.  He reported that, as a diabetic, he did not want to get sores.  The Veteran associated the condition with Vietnam, as it was hot and he sweated a lot.

The Veteran's service treatment records reflect that the Veteran was seen for recurrent venereal disease and warts of the genitals in 1968.  A December 1968 report reflects that he had undergone four treatments of 50 percent podophyllin and 50 percent tincture of benzoin.  In November 1969, a rash in the groin area was observed.  He was assessed with candida of the groin and treated with cream.  

Post service treatment records reflect that the Veteran was treated for ulcer of the skin of the left great toe.  He was assessed with osteomyelitis of the left great toe.  He underwent amputation of the left great toe with metatarsal resection in October 2003.

2005-2006 reports from Shoemaker and Zwick Podiatry Associated reflects treatment for diabetic foot care and assessment of tinea pedis, callouses, and onychomycosis.  

An October 2007 VA treatment report reflects that the Veteran complained of rash of the body and needed to be referred to dermatology.  An October 2007 internal medicine report reflects assessment of poor feet hygiene with onychomycosis, skin breakdown, and leaky ulcerative lesions of the foot just proximal to the little toe.

Descamative scalp lesions were noted on treatment in November 2007.  He was assessed with dermatitis.
A March 2009 VA treatment report reflects complaint of rash on the head since 1968.  He treated with sulfur lotion, but the rash always returned.  He was assessed with sebopsoriasis.  

An August 2009 VA treatment report reflects that the Veteran presented with complaint of rash in the neck and groin areas.  He reported that the Veteran reported that the rash had been present for several years since his service in the military.  He used a sulfur solution with some improvement, but it returned after several days.  On examination, pink plaques with yellow greasy scales were noted on the posterior scalp and gluteal cleft.  He was assessed with seborrheic dermatitis and prescribed Nizoral shampoo and lidex solution.

In December 2009, the Veteran was assessed with seborrheic dermatitis versus sebopsoriasis versus tinea capitis.  A long history of scaly rash of the posterior and mid scalp was indicated.

Dermatology records from Dr. B. dated in 2012 and 2013 reflect assessment of psoriasis and stasis dermatitis.

Other private treatment records show diagnosis of psoriasis and other similar disorders.  Scars were noted on the legs and psoriatic scars noted on the elbows in May 2013. A March 2014 report notes pruritic changes of the mid-back with excoriations.  

As instructed in the Board's January 2014 remand, the Veteran was afforded a VA examination in September 2015 to determine the nature and etiology of the 
On VA examination in September 2015, the Veteran reported that a bilateral groin skin rash began in approximately 1968 in service.  He was treated with sulfur medication cream during service.  The skin condition had continued after service.  He reported that he was referred to the dermatology specialist by the University of Miami for further treatment.

Upon physical examination of the lower extremities, the Veteran was noted to have skin ulcers on the right lower leg.  The Veteran reported that he noticed these several days ago and was advised to go to the emergency room for further evaluation and treatment.

After physical examination, the examiner noted that the Veteran did not have any visible skin condition other than the ulcers noted above.  Skin inspection of the bilateral groin showed no rashes or lesions.  There was no skin abnormality.  The examiner diagnosed diabetic skin ulcer.

Subsequent to this examination, the AOJ awarded service connection for diabetic ulcers of the legs.  However, the AOJ continued the denial of service connection for other skin disorders in a July 2016 Supplemental Statement of the Case, noting that no other skin disorders were found on the 2015 VA examination.

However, as indicated above, the record establishes diagnosis and treatment of various skin disorders other than diabetic ulcers, including psoriasis and dermatitis, throughout the course of the appeal.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain, 21 Vet. App. at 321.  Therefore, the fact that another skin disorder outside of diabetic skin ulcers of the legs was not found examination does not negate the need for a medical opinion addressing the etiology of any other skin condition present during the pendency of this claim.

Given the foregoing, the Board believes that another examination with clarification on the Veteran's diagnosis and opinion on etiology is necessary to resolve the claim.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, to include updated VA treatment records and any private dermatology records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed skin disorder.  Any indicated tests should be accomplished. The examiner should review the record prior to examination.

The examiner should identify whether the Veteran has (or has had since service) a skin disorder, other than diabetic ulcers of the legs.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder first manifest in service or is otherwise medically related to service.

The examiner should consider and address the private and VA treatment records documenting treatment for dermatitis, psoriasis, and other skin disorders.

The examiner is asked to provide an opinion on etiology, even if such condition had resolved at the time of examination.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated. If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


